Please receive the greetings of the people of Nicaragua and our President, Commander Daniel Ortega Saavedra.
10/25 15-29664

01/10/2015 A/70/PV.23
We wish the new President of the General Assembly success in the responsibilities that he has undertaken.
Today I come to the General Assembly to express the position of Nicaragua and that of our President, Commander Daniel Ortega Saavedra. I shall therefore deliver the message on behalf of our Head of State and Government.
“This year, the General Assembly at its seventieth session commemorates the seventieth anniversary of our Organization. Seven decades ago, 51 States signed the Charter of the United Nations. Nicaragua is a founding State. The world was, at that time, emerging from a terrible war, and humankind was crying out for ‘peace, peace, peace’, as our immortal poet Rubén Darío said. Since 24 October 1945, the United Nations has projected to the world the image of an entity that would bring peace, but, from the time of its founding until today, its stated objectives have been frustrated.
“As we celebrate its seventieth anniversary, we are now 193 Member States, and the Organization was created in an entirely different world. Now, it must be transformed. We live on a planet with more people, and we are threatened by numerous and highly complex challenges. It is a world where egotism, arrogance and interference have completely altered and dismantled the right to peace, sovereign security and life for millions of human beings. We must therefore reflect deeply before reinventing, democratizing and recasting the United Nations. We want an Organization with equal rights for all its Members and one that more effectively meets the challenges of justice; equitable, sustainable, secure and sovereign development; and, above all, peace.
“The increasing greed of global capitalism, particularly in the Middle East and Africa, has caused wars and created, fostered, cultivated and exploited fanaticism and terrorism, which have, in turn, spread insecurity and destruction, and caused all kinds of crises — crises of infinite proportions and ramifications with war, food, the environmental, labour and humanitarian matters at their heart.
“The forced and brutal displacement of thousands of people, including the elderly, children and entire families, from countries that were
previously developed, such as Syria, Libya and Iraq, and from sub-Saharan Africa, lays bare the true nature of wars, terrorism, and the conflicts that we are experiencing. They have been created and fuelled by the greed of the empire of global capitalism. We have all said that that situation will get worse unless we act together to address and resolve the causes of so much distress, barbarism and catastrophe.
“Our Organization should promote respect, peace, sovereign security, justice and solidarity among human beings. The Organization must respond in the face of that barbaric intervention in and interruption of the tranquillity and the right to prosperity in the lives of millions of families of countries and entire populations. The Organization must respond to the challenges of our time with measures and activities that reflect the supreme interests of people — respect, the inviolability of sovereignty, the recognition of national natural resources and the promotion of security, justice and peace.
“We must not pass over the fact that the achievement of the Millennium Development Goals (MDGs) was hindered by the terrible impact of wars and terrorism, created and encouraged by the imperialist empires. Similarly, climate imbalance, or climate change — the unusual frequency of earthquakes, volcanic eruptions, disasters, epidemics, droughts, floods, landslides, all known calamities — have shown no mercy in the most impoverished countries. The peoples and countries that had fully implemented the MDGs, such as Libya, Syria and Iraq, have witnessed interventions and been devastated by terrorism, which was promoted to sustain imperialist invasions and wars. All those actions have been disguised as internal conflicts, brought about in an effort to seize and control our natural resources. There is no region on the planet where the imperialist hand has not left its mark, in the form of intrigue, aggression, manipulation and all kinds of interference directed against legitimate democratic processes, intended to weaken Governments, influence institutions, undermine harmony and engineer self-serving disruptions in the social, political and economic lives of our peoples.
“In Latin America and the Caribbean, we have reiterated our wish to declare our region a
15-29664 11/25

A/70/PV.23 01/10/2015
zone of peace and equitable development and our commitment to creating conditions in each country and in the region that will enable us to achieve, through dialogue and collaboration, firm and enduring peace and justice.
“To carry out the outstanding work under the MDGs and the implementation of the new 2030 Agenda for Sustainable Development (resolution 70/1), we need to restore peace, sovereign security, respect for independence, protection of the natural resources of every population and respect for the dignity and cultures of all peoples. To work for justice, equality and development requires the establishment of a culture of meeting, dialogue and consensus, and it requires recovering the essential values of humankind. It necessitates putting an end to the wars and terrorism that have been created and fuelled. It also requires the constructive work of dialogue and the respectful affirmation of sovereign security and peace.
“Our Government of national reconciliation and unity has worked to eradicate poverty, as the national and international indicators show. As we fulfil that ongoing commitment, and as our Government, country and people are committed to the rights, welfare and security of Nicaraguan families, we propose here in this Hall that the United Nations take on the responsibility of addressing the very necessary battles to come.
“We must work for justice, peace, respect, dialogue and sovereign security in the world. To do that, we must bring about the necessary changes so that the Organization can serve the interests of all its Members. We would like to emphasize that during his presidency of the General Assembly at its sixty-third session, in 2008, Father Miguel d’Escoto Brockmann developed some ideas and proposals in fulfilment of Nicaragua’s mandate to establish the basis for a discussion of such changes in a draft document on the reinvention of the United Nations. We believe that only when the United Nations is equitable and democratic, recast, re-created and fit for the purpose of serving the world and humankind in the twenty-first century, can we tackle the great challenges of our time.
“Our Government and our people advocate for a world with values, in which human beings bring out the best in each other and foster the best possible conditions for a just, sustainable, equitable, secure,
sovereign development and in which advances in science and technology in all areas of our lives are accessible to all and shared by all. The Government and the people of Nicaragua hope that the twenty- first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris will result in a commitment to climate justice as well as concluding an indispensable policy of indemnization translated into direct and unconditional cooperation. The carbon emitters and those who are responsible for despoiling and degrading our planet and causing imbalances must recognize our losses and help to promote the recovery of Mother Earth and restore its right to health and life and the right to health and life of the peoples of the world.
“Nicaragua calls for a world of solidarity and complementarity and a reshaped United Nations in which everyone’s interests are served and all Member States can listen and talk to each other on equal footing. We also call for the United Nations agencies to play a respectful, responsible and ethical role, devoid of any form of interference and intervention in the internal affairs of sovereign States.
“We come with greetings from the people of Nicaragua and their hope that the seventieth anniversary and the commitment we make will result in a transparent and deep process of reflection on how we can change and reinvent the Organization to make it democratic. Nicaragua, the land of Darío and Sandino, blessed and always free, is committed to the initiative to recreate, reinvent and recast the United Nations and adapt it to the growing demands of a democratic Organization that serves the supreme interests of sovereign security, justice and peace in the world. I hope that we united nations will fulfil that role, that we will promote dialogue, respect, understanding, sovereignty, security, peace and a future without interference or dependency, and that we will work together on an equal footing, with everyone, for everyone, for the well-being of all. Let it be so.”
That ends the address that President of Nicaragua, Mr. Daniel Ortega Saavedra, asked me to deliver on his behalf to the General Assembly on 1 October 2015.
